                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:19-CV-497-RJC-DCK

 SENGLED USA, INC., and ZHEJIANG                    )
 SHENGHUI LIGHTING CO., LTD.,                       )
                                                    )
                 Plaintiffs,                        )
                                                    )
    v.                                              )     ORDER
                                                    )
 TVL INTERNATIONAL, LLC,                            )
                                                    )
                 Defendant.                         )
                                                    )

         THIS MATTER IS BEFORE THE COURT regarding the “Motion To Withdraw As

Counsel” (Document No. 111) filed November 25, 2020. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate.

         By the instant motion, the Wilder Pantazis Law Group, and Raboteau T. Wilder, Jr, as well

as Rabon Law Firm, PLLC, and Charles H. Rabon, (the “Movants”) move for withdrawal of their

appearance in this matter on behalf of TVL International, LLC (“Defendant”). Defendant consents

to the motion, but to date, has not had substitute counsel file a Notice Of Appearance. See

(Document No. 111-1).

         The Movants assert that an issue has arisen “for which Rule 1.16 of the North Carolina

Rules of Professional Conduct counsels that Movants should withdraw from this representation.”

(Document No. 111, p. 2). Movants have offered to provide further explanation in camera. Id.

See also (Document No. 115, p.3). Movants failed to confer with Plaintiff’s counsel pursuant to

Local Rule 7.1(b) before filing their motion. Id.




      Case 3:19-cv-00497-RJC-DCK Document 116 Filed 12/16/20 Page 1 of 2
       Plaintiff opposes the instant motion, and notes, inter alia, that the Movants do not seek to

withdraw in two other related cases in which they represent TVL International, LLC. See

(Document No. 113, p. 2) (citing 3:19-CV-393-RJC-DCK and 3:19CV-591-RJC-DCK).

       Based on the foregoing, the undersigned will accept Movants’ offer to provide an in camera

submission that explains how Rule 1.16 of the North Carolina Rules of Professional Conduct is

implicated here. Movants’ submission should also address why Rule 1.16 is not applicable to their

other representation of this client and what progress Defendant TVL International, LLC has made

to identify new counsel.

       IT IS, THEREFORE, ORDERED that the Wilder Pantazis Law Group, and Raboteau T.

Wilder, Jr, as well as Rabon Law Firm, PLLC, and Charles H. Rabon, shall have a brief delivered

to the undersigned’s chambers for in camera review, on or before December 23, 2020, that further

discusses the reasons and basis for their motion.

       SO ORDERED.



                              Signed: December 16, 2020




                                                    2
      Case 3:19-cv-00497-RJC-DCK Document 116 Filed 12/16/20 Page 2 of 2
